Citation Nr: 0932169	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, currently rated 30 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected herniotomy residuals.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1945 to January 1947 and from April 1947 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Procedural history

In an August 1970 rating decision, the RO granted the 
Veteran's claims of entitlement to service connection for 
bronchial asthma and for residuals of a herniotomy, assigning 
10 percent and noncompensable (zero percent) disability 
ratings, respectively.  In May 2001, the RO increased the 
Veteran's asthma disability rating to 30 percent disabling.  

In the above-referenced July 2004 rating decision, the RO 
denied the Veteran's claims of entitlement to increased 
disability ratings for his service connected bronchial asthma 
and herniotomy residuals.  Additionally, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran perfected 
an appeal as to each issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  At the 
hearing, the Veteran submitted additional evidence directly 
to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issue not on appeal

In an April 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to an increased (compensable) disability 
rating for service-connected appendectomy residuals.  To the 
Board's knowledge, the Veteran has not disagreed.  
Accordingly, that matter is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.



3.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) measurements of 82.0 and 
92.7 percent of predicted value and FEV-1/forced vital 
capacity (FVC) measurements of 66 and 71 percent of predicted 
value.  

4.  The Veteran currently uses inhalational therapy to treat 
his service-connected bronchial asthma.

5.  The medical evidence of record shows that the Veteran's 
service-connected herniotomy residuals are recurring, but do 
not require use of a truss or belt.

6.  The service-connected herniotomy residuals include a post 
surgery incisional scar which is tender and painful.

7.  The evidence does not show that the Veteran's service-
connected bronchial asthma and herniotomy residuals are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected bronchial asthma have not been 
met.  38 U.S.C.A. § 1155 (West 2002);             38 C.F.R. § 
4.97, Diagnostic Code 6602 (2008).

4.  The schedular criteria for a compensable evaluation for a 
service-connected residuals of a herniotomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002);             38 C.F.R. § 
4.114, Diagnostic Code 7338 (2008).

5.  A separate 10 percent disability rating for a post 
surgical hernia scar is granted. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008); Esteban v. Brown, 6 Vet. App. 259 (1994).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Additionally, the 
Veteran claims entitlement to increased disability ratings 
for his service connected bronchial asthma and herniotomy 
residuals.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
letters from the RO dated January 22, 2004 and April 6, 2004, 
which informed him that there must be a "relationship 
between your current disability and an injury, disease, or 
event in military service."  The January 2004 letter also 
informed the Veteran of the evidentiary requirements 
necessary to substantiate an increased rating claim, noting 
that "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the January and April 2004 
letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
hospitals and the Social Security Administration.  The 
January 2004 letter specifically informed the Veteran that VA 
medical examination would be scheduled to aid in adjudicating 
his claims.  With respect to private treatment records, both 
letters informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  

The January 2004 letter further emphasized: "[Y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the April 2004 VCAA letter, page 3. 

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the April 2004 letter, page 1.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in July 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in a September 2008 supplemental 
statement of the case (SSOC), after the Veteran submitted 
more evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified before the undersigned VLJ in March 2009, 
and has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that a July 17, 2008 letter sent to the 
Veteran specifically referenced Vazquez-Flores v. Peake and 
advised the Veteran that a disability "rating can be changed 
if your condition changes," and "we will assign a rating 
from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, and gave notice of the specific schedular 
criteria used to rate his asthma and herniotomy disabilities 
through the use of diagnostic codes, specifically Diagnostic 
Codes 6602 [asthma, bronchial] and 7338 [hernia, inguinal].  

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records and post-service VA and private treatment 
records.  Additionally, the Veteran was provided with VA 
examinations in February 2004, May 2004, February 2005, and 
October 2007.  The reports of these examinations reflect that 
each examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
testified before the undersigned at a personal hearing in 
March 2009.  

The Board notes that at the March 2009 hearing, the 
undersigned Veterans Law Judge granted the Veteran a 60 day 
continuance to obtain and supply more medical evidence.  The 
60 days have expired, and the Veteran has submitted no 
additional evidence. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Because these issues involve precisely 
the same procedural history, the application of the same law 
and regulations, and the same factual background, for the 
sake of economy the Board will address them together.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Analysis

In essence, the Veteran claims that he has hearing loss and 
tinnitus which are related to exposure to loud noises during 
his active duty military service.  See the March 2009 hearing 
transcript, pages 3 and 4.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
May 2004 VA examiner diagnosed the Veteran with high-
frequency sensorineural hearing loss in both ears.  
Additionally, the examiner noted that the Veteran experiences 
Accordingly, the Board finds that Hickson element (1) is 
satisfied as to both issues on appeal.

With respect to Hickson element (2), in-service disease or 
injury, the evidence of record does not indicate that the 
Veteran is a veteran of combat, and he does not appear to so 
contend.  The Veteran's DD-214 does not indicate that the 
Veteran participated in combat, or earned any combat medals 
or ribbons.  Accordingly, Board finds that the combat 
presumptions are not applicable.  See 38 U.S.C. § 1154 (West 
2002); 38 C.F.R. § 3.304(d) (2008).  

With respect to in-service disease, there is no medical 
evidence of hearing loss or tinnitus in service or of hearing 
loss within the one year presumptive period after service.  
See 38 C.F.R. § 3.309(a).  The Veteran did receive treatment 
for occasional earaches and swelling at times during his 23 
year military career.  However, at no point did the Veteran 
complain of ringing in his ears or diminished hearing during 
this treatment.  Crucially, the Veteran's June 12, 1968 
retirement examination report indicated a normal evaluation 
of the Veteran's ears.  

With respect to in-service injury, the Veteran asserts that 
he suffered acoustic trauma from exposure to noise from his 
participation in a military band and a rifle team.  He 
further asserts that he was in situations "similar to 
combat" while serving in Korea, to include hearing nearby 
artillery fire.  See the March 2009 hearing transcript, pages 
3 and 4; see also the Veteran's February 8, 2004 statement.  
For the purposes of this decision, the Board will assume that 
the Veteran experienced hazardous noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), 
in-service incurrence of injury, as to both issues on appeal.  

Moving to crucial element (3), medical nexus, the question 
presented in this case, i.e. the relationship, if any, 
between the Veteran's disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The record on appeal contains conflicting nexus opinions.  In 
the Veteran's favor is the opinion of Dr. M.E., a specialist 
in pulmonary disease and critical care medicine, who stated 
that the Veteran's hearing loss was "more likely than not . 
. . a result of service related [noise] exposure."  Dr. M.E. 
then stated that the Veteran also has tinnitus, and is 
extremely sensitive to loud sounds.  The Board assumes for 
the purposes of this opinion that Dr. M.E. is relating both 
the Veteran's hearing loss and tinnitus to the Veteran's 
service.

Contrary to the opinion of Dr. M.E. is the opinion of the May 
2004 VA examiner, an audiologist, who determined after 
reviewing the Veteran's full medical history and his 
audiological test results that "neither the [Veteran's] 
current hearing loss nor his tinnitus are the result of 
incidents of his service."  The VA examiner based this 
negative nexus opinion on the fact that the Veteran's service 
treatment records showed normal hearing levels at the time of 
the Veteran's retirement in 1968, and on the Veteran's own 
indication that he did not notice decreased hearing until 10 
to 12 years prior to the examination or the onset of tinnitus 
until 5 to 6 years prior to the examination, more than 30 
years after the Veteran's retirement from active duty 
military service.  
 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinion of the May 2004 VA examiner to be of greater 
probative value than Dr. M.E.'s opinion to the contrary.  

First, the May 2004 VA examiner's opinion was obtained by a 
specialist in audiology.  Although not disparaging the 
qualifications as an expert in pulmonary medicine, there is 
no indication that Dr. M.E. possesses any specialized 
knowledge in audiology.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

In addition, it appears from the record that Dr. M.E.'s nexus 
opinion is based almost exclusively upon the Veteran's own 
statements, rather than upon a review of his entire medical 
history.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  In this case, 
notably absent from Dr. M.E.'s letter was any discussion of 
the Veteran's negative service treatment records or the over 
thirty year gap following the Veteran's retirement from 
service in which there is no documented complaints of or 
treatment for hearing loss.  

Further, Dr. M.E. offered no clinical rationale for his nexus 
opinion.                     See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]  As such, the opinion of Dr. M.E. is 
not adequately explained and is at odds with the remainder of 
the medical evidence of record, which fails to document the 
onset of hearing loss until November 2003 [see the Veteran's 
November 3, 2003 VA outpatient audiological evaluation], 
approximately 35 years after the Veteran's separation from 
service.  The Board accordingly affords Dr. M.E.'s opinion 
relatively little weight of probative value.

In contrast, after an analysis of the record as a whole, the 
May 2004 VA examiner articulated the clinical bases for his 
negative nexus opinions.  In particular, the VA examiner 
highlighted the Veteran's pertinently negative retirement 
examination.  The Board recognizes that the mere fact that a 
claimed disability was not identified at a separation 
physical examination is not fatal to a claim for VA benefits.              
See Hensley, supra; see also 38 C.F.R. § 3.303(d).  However, 
in this case, the medical opinion of the VA examiner is not 
founded solely on the Veteran's negative separation 
examination report.  Rather, as noted above, the examiner 
also found the decades-long gap between the Veteran's 
retirement in 1968 to the time when he reported that he first 
experienced diminished hearing and tinnitus to be significant 
in formulating his negative nexus opinion.  The Board finds 
this opinion to be highly probative.

The Veteran has recently submitted an article describing the 
effects of noise exposure on combat veterans.  The Board 
notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, even setting aside the fact that the 
Veteran is not a combat veteran, the article submitted by the 
Veteran is of a general nature and does not contain any 
information or analysis specific to the Veteran's case.  As 
such, the treatise evidence submitted by the Veteran is of no 
probative value.  The Court has held on several occasions 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To the extent that the Veteran himself, or his 
representative, is attempting to attribute the Veteran's 
currently diagnosed hearing loss and tinnitus to his service, 
it is well-settled as that lay persons without medical 
training are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Veteran has recently contended that he has experienced 
bilateral hearing loss and ringing in his ears in service and 
continuously thereafter.  See the March 2009 hearing 
transcript, page 4  The board is of course aware of the 
regulatory provision concerning continuity of symptomatology, 
set out above.  However, supporting medical evidence of 
continuity of symptomatology is required.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  
Specifically, there is no competent medical evidence of 
hearing loss or related symptomatology for approximately 35 
years after service.  Indeed, a post-service June 1970 ear, 
nose, and throat examination report indicated that the 
Veteran's hearing was "20/20 right and left," and 
documented no complaints of tinnitus.     See the June 5, 
1970 VA ENT Examination.  Moreover, a confirmed diagnosis of 
sensorineural hearing loss was not documented until November 
2003.                    See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
a claimant's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised] and Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that a claimant failed 
to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].

In short, any contentions by the Veteran that he experienced 
hearing loss continually since service are outweighed by the 
lack of objective evidence of any such symptomatology for 
decades after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Accordingly, 
service connection cannot be established by continuity of 
symptomatology.  

Hickson element (3) has not been met, and the Veteran's 
hearing loss and tinnitus claims fail on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the Veteran's representative [see the March 
2009 hearing transcript, page 18], the benefit of the doubt 
doctrine is not for application because the evidence of 
record is not in relative equipoise.  The benefits sought on 
appeal are denied.

3.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, currently rated 30 
percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's bronchial asthma is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6602 [bronchial asthma] 
(2008).  Diagnostic Code 6602 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the Veteran's 
case [asthma].  

At times, the Veteran's service-connected asthma has been 
referred to as chronic obstructive pulmonary disease (COPD).  
See, e.g., the Veteran's August 12, 2002 VA outpatient 
treatment record.  It seems that the term COPD has been used 
interchangeably with bronchial asthma.  In ant event, the 
medical evidence of record shows that the Veteran's service-
connected disability manifests as single entity, which the 
preponderance of the medical evidence indicates is bronchial 
asthma.  Thus, the Board will not rate the disability under 
Diagnostic Code 6604 (COPD), nor will separate disability 
ratings be assigned for bronchial asthma and COPD.  See 38 
C.F.R. § 4.14 (2008) [the evaluation of the same disability 
under various diagnoses is to be avoided].

Neither the Veteran, nor his representative, has requested 
that another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6602.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [asthma, bronchial] provide as follows:

100 % FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60 % FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

30% FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

Analysis

Schedular rating

The Veteran's asthma is currently rated 30 percent disabling.  
As outlined above, to obtain the next higher disability 
rating (60 percent), the Veteran would have to exhibit a FEV-
1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parental) 
corticosteroids.  These criteria are disjunctive.

The Veteran's pulmonary function test (PFT) values do not 
fall within the prescribed ranges for an increased rating.  
Testing performed in conjunction with the October 2007 VA 
examination revealed a FEV-1 test of 82.0 percent of 
predicted value before use of a bronchodilator, and 92.7 
percent of predicted value after use of a bronchodilator.  
Additionally the FEV-1/FVC test results showed at 66 percent 
before use of a bronchodilator, and 71 percent after use of a 
bronchodilator.  These results are in fact congruent with a 
30 percent disability rating.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.

The results of the October 2007 PFT testing is consistent 
with the other pulmonary function tests of record.  
Specifically, VA testing in February 2004 demonstrated a FEV-
1 test of 75.4 percent of predicted value before use of a 
bronchodilator, and 83.9 percent after use of a 
bronchodilator, and FEV-1/FVC test results of 70% before use 
of a bronchodilator, and 73 percent after use of a 
bronchodilator.  Indeed, the October 2007 VA examiner 
specifically noted that there was an improvement in dynamic 
lung functions since the February 2004 VA examination.  See 
the October 2007 VA examiner's report, page 4.  Accordingly, 
the Veteran's PFT testing results alone do not warrant an 
increased disability rating to 60 percent. 

With respect to the frequency of the Veteran's treatment, the 
record also fails to show that the Veteran has at least 
monthly visits to a physician for required care of 
exacerbations.  The Veteran testified that he sees his VA 
doctor "once a year," his VA nurse "every four months," 
and his private doctor every "four months."  See the March 
2009 hearing transcript, pages 11 and 12.  

With respect to medication, the record documents the 
Veteran's daily use of multiple medications, including an 
albuterol inhaler and other inhaled corticosteroids such as 
Advair and Flovent.  However, there is no medical evidence 
that the Veteran requires intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  Crucially, Diagnostic Code 6602 
distinguishes between "inhalational" therapy and 
"systemic" therapy.  Specifically, if no more than 
"inhalational" therapy is required, a 10 or 30 percent 
disability rating is assigned.  If treatment requires 
"systemic" therapy, higher ratings are assigned depending 
on frequency of use.  

By its own language, Diagnostic Code 6602 indicates that 
bronchial asthma treated by inhalational therapy alone is 
rated differently than those requiring non-inhalational, 
systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 
411, 2006 WL 2797153 (Vet. App. 2006) ["DC 6602 clearly 
makes a distinction between the intermittent or daily use of 
systemic corticosteroids and the intermittent or daily use of 
inhaled corticosteroids"].  Indeed, the Court in LaPointe 
affirmed the Board's previous finding that Diagnostic Code 
6602 "requires, among other things, the systemic use of oral 
or parenteral, not inhaled, corticosteroids to qualify for a 
rating higher than 30[%]."  See id.  [The Board acknowledges 
that LaPointe is a non-precedential decision, but notes that 
a non-presidential decision may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).]  
 
The Board recognizes that the Veteran has been prescribed an 
oral steroid [Prednisone] at times during the pendency of 
this appeal.  However, such has not been prescribed 
frequently enough [three or more times per year] to warrant a 
60 percent disability rating.  The Veteran's treatment 
records demonstrate that the Veteran was prescribed 
Prednisone in March 2003, July 2004, and February 2005.  See 
March 20, 2003 and July 7, 2004 prescription reports of Dr. 
M.E.; see also March 17, 2005 VA outpatient treatment record 
[noting that he was prescribed oral Prednisone by Dr. M.E. in 
February 2005].  The October 2007 VA examiner pertinently 
noted that the Veteran "had not been prescribed any more 
oral steroids for his asthma" due to side effects.  See the 
October 2007 VA examiner's report, page 2.  

In sum, the cumulative medical evidence demonstrates that the 
Veteran exhibits spirometry results consistent with a 30 
percent disability rating, requires infrequent treatment on a 
less than monthly basis, and requires the regular use of 
inhalational therapy without systemic corticosteroids.  
Accordingly, the Board finds that the Veteran's medical 
history is consistent with a 30 percent rating.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2008).   A 60 percent 
rating for the service-connected asthma is therefore not 
warranted.  The Board additionally observes that there is no 
medical evidence which suggests that a 100 percent disability 
rating is assignable. 

In summary, for reasons and bases expressed above, the Board 
concludes that a schedular rating in excess of the currently 
assigned 30 percent for the Veteran's service-connected 
bronchial asthma is unwarranted.

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The RO has rated the Veteran's bronchial asthma 30 percent 
disabling from September 1999 and all times thereafter.  The 
Veteran's claim for an increased disability rating for his 
service-connected asthma was filed in November 2003.  
The question to be answered by the Board, therefore, is 
whether any different rating should be assigned for the 
relevant time period under consideration, November 2002 to 
the present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's asthma was 
more or less severe during the entire period under 
consideration.  Indeed, it does not appear that the Veteran's 
symptomatology differed appreciably from November 2002 to 
present day.  As noted above, during this time period, the 
Veteran's PFT test results remained above the threshold 
warranting a 60 percent disability rating [and even 
marginally improved at the October 2007 VA examination], and 
the Veteran's treatment has predominantly consisted of 
inhalational therapy.  Although the Veteran was prescribed 
with an oral systemic steroid on three occasions since 
November 2002, these steroids were not prescribed as 
frequently as three times in any one year period.  
Accordingly, the staged ratings are not warranted in this 
case.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of the currently assigned 
30 percent for the Veteran's service-connected bronchial 
asthma is not warranted.  The benefit sought on appeal is 
denied.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected herniotomy residuals.  

Relevant law and regulations

The law and regulations regarding disability ratings in 
general has been discussed above and will not be repeated.

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  

The Veteran is currently assigned a noncompensable (zero 
percent) disability rating for residuals of a right 
herniotomy under Diagnostic Code 7338 [inguinal hernia].

Diagnostic Code 7338 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the Veteran's case (inguinal 
hernia).  Evidence of a past inguinal hernia operation, 
reducibility, and recent recurrence of the Veteran's hernia 
justify rating the disability under Diagnostic Code 7338.  
The Board can identify no more appropriate diagnostic code, 
and the Veteran has pointed to none.

As will be discussed below, the surgery scar will be 
separately rated under Diagnostic Code 7804.

Specific rating criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where a 
hernia is small, reducible, or without true hernia 
protrusion.  Additionally, a noncompensable rating is also 
warranted when the hernia is not operated upon, but 
remediable.  

A 10 percent rating is warranted where a postoperative 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  

A 30 percent evaluation is warranted for a small hernia which 
is postoperative and recurrent or unoperated irremediable, 
and not well supported by a truss, or not readily reducible. 

A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable. 

38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).


Analysis

Schedular rating

The Board initially notes that the Veteran underwent right 
inguinal hernia repair in January 1948, and then a second 
inguinal hernia repair in 2003 due to a "recurrent bulge."  
See the October 2007 VA examiner's report, page 1; see also 
the February 2005 VA examiner's report, page 1.  

As noted above, a compensable rating is warranted where a 
postoperative inguinal hernia is recurrent, readily reducible 
and well supported by truss or belt.  The criteria in 
Diagnostic Code 7338 are conjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].  Compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned]. 

In this case, it is undisputed that the Veteran's right 
inguinal hernia is postoperative, recurrent, and readily 
reducible.  Indeed, the October 2007 VA examiner pertinently 
indicated that the Veteran's abdomen "shows no mass and no 
hernia . . . there is no right inguinal hernia felt . . . ."  
See the October 2007 VA examiner's report, page 3. Crucially, 
there is no evidence of record indicating that the Veteran's 
hernia disability requires support by a truss or belt.  
Indeed, the February 2004 VA examiner specifically stated 
that the Veteran "does not need a truss or belt and 
disability is a non-issue."  See the February 2004 VA 
examiner's report, page 2.  There is no evidence of record 
contrary to the observations of the February 2004 VA 
examiner.    

Because all of the conjunctive criteria for the assignment of 
a 10 percent rating are not satisfied, that rating cannot be 
assigned.  It is obvious that the criteria for even higher 
disability ratings are not met.  For these reasons, a 
disability rating in excess of the currently assigned 
noncompensable (zero percent) under Diagnostic Code 7338 is 
not warranted.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).

In this case, the medical evidence of record shows that the 
Veteran has a right inguinal hernia scar as a result of his 
herniotomy.  See the February 2005 VA examiner's report, page 
1.  The Veteran has indicated that his scar is "tender to 
the touch."  See the Veteran's September 2004 notice of 
disagreement.  Upon examination, the February 2005 VA 
examiner noted a 13 cm. by .5 cm hypopigmented scar, and 
"mild tenderness over the hernia scar with palpation."   
See the February 2005 VA examiner's report, page 1.  
Moreover, although the October 2007 VA examiner saw no 
visible right hernia scar upon examination, he did note 
tenderness "at the level where the veteran had his right 
inguinal hernia surgery."  See the October 2007 VA 
examiner's report, page 3.  

After having considered the medical evidence, the Board has 
concluded that the Veteran has symptomatology associated with 
the post surgical scar that is distinct from the hernia 
itself.  Accordingly, the Board finds that a separate rating 
may be assigned for the scar resulting from the Veteran's 
herniotomy.

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  This is the highest rating 
which is available.  Accordingly, a 10 percent rating is 
assigned for the tender postoperative scar.

Hart considerations 

As noted above, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The RO has rated the Veteran's herniotomy residuals as 
noncompensably (zero percent) disabling from December 1968 
and all times thereafter.  The Veteran's claim for an 
increased disability rating for his service-connected 
herniotomy residuals was filed in November 2003.  The 
question to be answered by the Board, therefore, is whether 
any different rating should be assigned for the relevant time 
period under consideration, November 2002 to the present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's herniotomy 
residuals were more or less severe during the entire period 
under consideration.  Although the Veteran underwent a second 
hernia surgery in 2003 to remove a "recurrent bulge," there 
is no evidence of record that the Veteran has required the 
use of a truss or belt for support at any time during the 
period under consideration.    Accordingly, staged ratings 
are not warranted in this case.

With respect to the Veteran's right inguinal hernia scar 
disability, for which the Board has assigned a 10 percent 
disability rating under Diagnostic Code 7804, it is not the 
Board's responsibility to assign an effective date in the 
first instance.  Accordingly, the task of assigning an 
effective date is referred to the agency of original 
jurisdiction for appropriate action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for assignment of a 
compensable disability rating for the Veteran's service-
connected herniotomy residuals are not met.  A separate 10 
percent disability rating for a right inguinal hernia 
surgical scar is assigned, however.  
To that extent, the Veteran's increased rating claim is 
granted.  



Extraschedular rating consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization due to bronchial asthma , herniotomy 
residuals, or a surgery scar. 

With respect to marked interference with employment, the 
evidence of record notes that since his release from his 
service, the Veteran "has worked at several jobs full-time.  
He was able to keep his job until 1992, when he retired."  
See the Veterans November 4, 1999 VA examiner's report, pages 
1 and 2.  There is no evidence of record indicating that 
there has been any marked interference in the Veteran's 
employment due to her service-connected asthma, herniotomy 
residuals, or surgical scar.  The Veteran reported no 
interference with employment due to these disabilities at his 
February 2004, February 2005, or October 2007 VA 
examinations, and the examiners similarly did not identify 
any such interference.  

With respect to frequent hospitalization, the Veteran has 
been hospitalized on only one occasion during the course of 
this appeal due to asthma exacerbation, which the Veteran 
reported was secondary to an allergic reaction to Prednisone.                   
See the October 2007 VA examiner's report, page 1.  
Pertinently, in an August 2004 handwritten note, the Veteran 
stated that he has had asthma attacks during that year, but 
with the help of his doctor, did not have to be hospitalized.  
See the August 18, 2004 handwritten statement by the Veteran.  

The Board recognizes that the Veteran has visited the 
emergency room on an outpatient basis at times for asthma 
treatment.  See the March 2009 hearing transcript, page 11.  
However, no evidence of record demonstrates that the 
Veteran's asthma disability has required him to be frequently 
hospitalized for this treatment.  

With respect to the Veteran's herniotomy residuals, aside 
from his hernia surgery in 2003, there has been no 
recurrence, and no hospitalization.  

Finally, there is no competent medical evidence of an 
exceptional or unusual clinical presentation with regards to 
the Veteran's asthma, herniotomy residuals, or postoperative 
scar.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to an increased disability rating in excess of 30 
percent disabling for service-connected bronchial asthma is 
denied.

Entitlement to an increased (compensable) disability rating 
for service-connected herniotomy residuals is denied.

Entitlement to a separate 10 percent disability rating under 
Diagnostic Code 7804 for a painful scar associated with 
service-connected residuals of a right inguinal hernia repair 
is granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


